DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims
This action is in reply to the communication filed on August 8, 2022.
Applicant’s election without traverse of Group I, claims 21 – 35, drawn to a multiple layer filament in the reply filed on August 8, 2022 is acknowledged.
Claims 36 -  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected manufacturing system for making a multiple layer filament, there being no allowable generic or linking claim. 
Claims 21 – 35 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on August 8, 2022, August 31, 2021, December 10, 2021, and March 23, 2022 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Objections
Claims 22, 23, 28, and 31 are objected to because of the following informalities:  
Claim 22 recites the limitation “wherein first layer material.” It appears an article is missing. Examiner suggest amending to “wherein the first layer material.”
Claims 23, 28, and 31 all recite the limitation “boron, nitride sheets.” It appears that an extra comma has been added between “boron” and “nitride.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 23, 26 - 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 requires that the first layer material “improves printability.” This renders the claim indefinite because it is unclear if “printability” means the ability of a design or colorant to be provided on the surface, or if “printability” means the ability of the multiple layer filament to be used in a 3-dimensional printer application. Furthermore, it is unclear how the layer is required to improve printability.
For examination purposes, the claim is interpreted to encompass either definition of “printability” and any improvement in printability.
Claims 23, 28, and 31 provide lists of materials wherein at least one material is included in the core material, first layer or second layer, respectively. Part of the claim lists “active functional groups including thiols, carbonyls, amine, nitrile, alcohols, anhydrides…” This renders the claim indefinite because this appears to be a Markush group within a Markush group and it is unclear where the examples of active functional groups ends as there is no “or” or “and” provided until the end of the list which is “natural silicate nanoparticles.” Natural silicate nanoparticles are not commonly known to be an active functional group. Furthermore, because of the word “including” it is unclear if the claim is allowing for other functional groups or is limited only to the functional groups specifically listed. Finally, it is unclear how the “active functional groups are intended to be provided. For example, are the alcohols groups off of polymers, such as polyols, are they any small molecules with a hydroxy group, or are they restricted to ethanol, butanol, etc.
For examination purposes, the claim is interpreted to encompass any functional groups, not limited to the ones listed, and to encompass the functional groups being provided in any form, including polymers.
Claim 26 requires that the first layer incorporates at least one of a “scavenger.” This renders the claim indefinite because it is unclear what kind of scavenger is required by the claim. 
For examination purposes, the claim is interpreted to encompass any scavenger, including at least oxygen scavengers and free radical scavengers.
Claims 27 and 29 provide lists of functionalities provided by the first and second layers respectively. One of the possible functionalities taught is “bio-friendly.” This renders the claim indefinite because it is unclear what constitutes “bio-friendly.” One interpretation is that it is biodegradable. Another interpretation is that it is compatible with the human body. Additionally, the options include “mechanophore or mechanochromic.” It is unclear if the “or” intends to end the Markush group and if so, what limitations are intended by the subsequent list of options. Finally, it is unclear how some of the options, i.e. “stacked layers” or “bi-component multiple layer filament” are functionalities, or what functionalities are required as they appear to be more structural limitations.
For examination purposes, the claim is interpreted so that the “or” limitation does not end the Markush group and that the structural features claimed meet the claim limitations, without disclosing the functional benefit of the structures.
Claim 30 provides a list of options for the second layer material, one of which is “composites of a single polymer.” This renders the claim indefinite because composites are generally understood to be multi-component. As there is only a single polymer required, it is unclear if additional components are required, and if so, what the additional components may be.
For examination purposes, the claim is interpreted as reading on a single polymer without additional components.
Claims 31 – 35 are rejected as being dependent on claim 30.
Claim 33 requires that the second layer is an oxidation, UV, or oxidation and UV barrier layer. It is unclear if all the layers are required to be “barrier layers,” i.e. “is an oxidation barrier layer, UV barrier layer or an oxidation and UV barrier layer” or if the claim is to be interpreted as “is an oxidation layer, a UV layer, or an oxidation and UV barrier layer.”
For examination purposes, the claim is interpreted as encompassing either interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 - 25 and 27 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette (US20170252967A1).
As per claim 21, Guillemette teaches:
A multiple layer filament ([0007]: “The present invention relates to 3D printer inputs including filaments comprising separated layers or sections.”)
Comprising a core material having an outer surface wherein the core material includes at least one of…a continuous fiber… ([0007]: “The present invention relates to 3D printer inputs including filament comprising separated layers or section.” Examiner notes that filaments are commonly understood to be continuous fibers.)
A first layer material disposed on the outer surface of the core material (Fig. 2b and d show cross sections of four-layered filaments and three-layered filaments respectively.)
Wherein the first layer provides at least one functionality to the multiple layer filament ([0063]: “The present invention relates to a conductive 3D printer filament containing a plurality of layers. The conductivity is interpreted as the functionality.)
As per claim 22, Guillemette teaches:
Wherein the first layer material disposed on the outer surface of the core material improves printability of the multiple layer filament as compared to the printability of the core material without the first layer (In the Abstract, Guillemette teaches that the techniques taught in the reference allow the ability to incorporate materials that would otherwise not be usable in standard 3D printer methods. This is interpreted as providing the improved printability of the materials as claimed.)
As per claim 23, Guillemette teaches:
Wherein the core material includes at least one of a chopped carbon fiber… ([0171]: “A different class of material could be used instead of inner filament. Such material could be continuous or chopped carbon fiber.”)
As per claim 24, Guillemette teaches:
Wherein the first layer material comprises at least one of…. polyolefin ([0137 - 138]: “The input comprises two or more polymer layers…. These inputs… streams comprising… polyethylene, polypropylenes.”)
As per claims 25, Guillemette teaches a solid polymer layer provided on top of the central filament, therefore it would naturally follow that the layer protects the inner filament from moisture vapor and behaves as a moisture vapor barrier layer as claimed.
As per claim 27, Guillemette teaches:
Wherein the first layer provides at least one of the following functionalities to the multiple layer filament: …electric conductivity… ([0063]: “The present invention relates to a conductive 3D printer filament containing a plurality of layers.)
As per claim 28, Guillemette teaches:
Wherein the first layer includes at least one of…. carbon nanotubes… ([0246]: “The layers or certain layers could contain layers including or not limited to… carbon nanotubes.”)
As per claims 29 – 31, in paragraph [0041] of the specification as filed, it is taught that the first and second layers can be made of the same materials. Similarly, in Figure 2(e), Guillemette teaches a structure where the multiple layers are the same material ([0091]). Therefore, the claimed second layer can be interpreted as a sublayer of the first layer, where the second layer is also made of the claimed polyolefins with carbon nanotubes, to provide conductivity to the filament.
As per claims 32 and 33, as Guillemette teaches a solid polymer layer provided on top of the central filament, it would naturally follow that the layer protects the inner filament from moisture and oxygen and therefore the layer behaves as a moisture vapor barrier layer and as an oxygen barrier layer as claimed.
As per claims 34 and 35, Guillemette teaches that the polymer layers may be reactive in nature (i.e. a photopolymer, thermopolymer, photoinitiator) so that the material is reacted by appropriate application of prescribed stimulation (i.e. heat, UV radiation) so that the combination of input materials become solidified. In this way, a sublayer can be defined where the reactive portion of the layers are in contact with one another to read on the claimed primer layer. As the layers become solidified after stimulation, they are interpreted as providing a compatibilizer between the first and second layers as required by claim 34. 
It would have been obvious to one of ordinary skill in the art to provide a multilayer filament with the claimed layer compositions and functionalities based on the desire to predictably practice the invention of Guillemette and based on the totality of the teachings of Guillemette, as the components can be used alternatively and in combination.

Claims 21 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (US20180093413A1).
As per claim 21, Yuasa teaches:
A multiple layer filament comprising a core material having an outer surface and a first layer material disposed on the outer surface of the core material wherein the first layer provides at least one functionality to the multiple layer filament (Abstract: “A molded resin strand includes a first layer containing thermoplastic resin, and a second layer covering the first layer and containing thermoplastic resin exhibiting physical properties different from those of the first layer.” The first layer is interpreted as the claimed core material. The second layer is interpreted as the claimed first layer.)
Wherein the core material includes at least one of a thermoplastic filament… (In the Abstract, Yuasa teaches that the resin strand made of a thermoplastic resin and that the resin strand is continuously extruded, which is interpreted as producing a thermoplastic filament as claimed.)
As per claim 22, Yuasa teaches:
Wherein first layer material disposed on the outer surface of the core material improves printability of the multiple layer filament as compared to the printability of the core material without the first layer (In [0010], Yuasa teaches that the typical molded resin strand does not have the mechanical aptitude and quality for a 3D printer. Yuasa teaches that by providing a hard second layer, the molded resin strand has a more suitable hardness as compared to that of a molded resin strand made only of a soft first layer and is therefore more easily used ([0033]). Therefore the first layer is interpreted as improving the printability of the filament as claimed.)
As per claim 23, Yuasa teaches:
Wherein the core material includes at least one of…. active functional groups including… nitriles…. ([0031]: “The first layer 21 is formed in a columnar shape, and contains thermoplastic resin. For example, acrylonitrile-butadiene-styrene copolymer (ABS resin) can be preferably used as the thermoplastic resin.” ABS contains pendant nitrile groups, which are interpreted as the claimed active functional groups including nitriles.)
As per claims 24 and 25, Yuasa teaches:
Wherein the first layer material is a moisture vapor barrier layer that comprises at least one of… acrylonitrile butadiene styrene…. ([0035]: “The second layer 22 can be made of a material containing water vapor barrier resin. In this case, the second layer 22 protects the first layer 21 to prevent moisture absorption of the first layer 21. In this embodiment, the following materials can be used: acrylonitrile-butadiene styrene copolymer (ABC resin) mixed with an inorganic additive.”)
As per claim 26, Yuasa teaches:
Wherein the first layer incorporates at least one of a scavenger, an oxygen barrier, and a UV radiation barrier (In [0032], Yuasa teaches that antioxidants can be mixed into the resins of the second layer. Antioxidants are interpreted as the claimed “scavengers.”)
As per claim 27, Yuasa teaches:
Wherein the first layer provides at least one of the following functionalities to the multiple layer filament…. mechanical strength…. (In [0033], Yuasa teaches that when the first layer is soft, the second layer is made of a hard material so that the second layer has the function of protecting the first layer to prevent bending of the first layer. This is interpreted as providing the claimed mechanical strength functionality to the filament.)
As per claim 28, Yuasa teaches:
Wherein the first layer includes at least one of active functional groups including… nitriles…(In [0035], Yuasa teaches that an example wherein the second layer is an acrylonitrile-butadiene styrene copolymer. ABS contains pendant nitrile groups, which are interpreted as the claimed active functional groups including nitriles.)
As per claims 29 – 33, in paragraph [0041] of the specification as filed, it is taught that the first and second layers can be made of the same materials. Therefore, the claimed second layer can be interpreted as a sublayer of the first layer, where the second layer is also made of the claimed acrylonitrile-butadiene styrene copolymer with active functional groups including nitriles to provide mechanical strength. This sublayer of the first layer will similarly act as a moisture vapor barrier layer as taught by Yuasa in [0033], and will contain antioxidants as taught by Yuasa ([0032]) to provide an oxidation barrier layer as claimed.
It would have been obvious to one of ordinary skill in the art to provide a multilayer filament with the claimed layer compositions and functionalities based on the desire to predictably practice the invention of Yuasa and based on the totality of the teachings of Yuasa, as the components can be used alternatively and in combination.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dadmun (US20180258559A1) also teaches multi-layer filaments that could be used in a 103 rejection against the current set of claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789